                      Case 3:19-cv-00231-JSC Document 13 Filed 04/24/19 Page 1 of 1

 AO 121 (Rev. 06/16) (CAND version 8/18)


 TO: Register of Copyrights                                                  REPORT ON THE
     Copyright Office                                                FILING OR DETERMINATION OF AN
     Library of Congress                                                    ACTION ON APPEAL
     Washington, D.C. 20559                                              REGARDING A COPYRIGHT

 In compliance with the provisions of 17 U.S.C. § 508, you are hereby advised that a court action or appeal has
 been filed on the following copyright(s):

 ☒ ACTION                                  ☐ APPEAL               COURT NAME AND LOCATION
                                                                  United States District Court
                                                                  Northern District of California
                                                                  450 Golden Gate Avenue
                                                                  San Francisco, CA 94102
 DOCKET NO:                                DATE FILED:
 19-cv-00231-JSC                           1/11/2019
 PLAINTIFF:                                              DEFENDANT:
 Strike 3 Holdings, LLC                                  John Doe subscriber assigned IP address 73.231.131
      COPYRIGHT
                                            TITLE OF WORK                            AUTHOR OR WORK
 REGISTRATION NO.
 1. see Complaint
 2.
 3.
 4.
 5.
In the above-entitled case, the following copyright(s) have been included.
 DATE INCLUDED                   INCLUDED BY:
                                 ☐ Amendment          ☐ Answer          ☐ Cross Bill            ☐ Other Pleading
    COPYRIGHT
                                            TITLE OF WORK                            AUTHOR OR WORK
 REGISTRATION NO.
 1.
 2.
 3.
In the above-entitled case, a final decision was entered on the date entered below. A copy of the order or
judgment together with the written opinion, if any, of the court is attached.
 COPY ATTACHED:                           WRITTEN OPINION ATTACHED:                      DATE RENDERED:
 ☐ Order       ☐ Judgment                 ☐ Yes   ☐ No
Notice of Voluntary Dismissal filed 4/17/2019

                                                                                            4/24/2019
 Susan Y. Soong, Clerk                        (by) Deputy Clerk, Sheila Rash                Date Rendered

Copy 1 – Upon initiation of action, mail copy to Register of Copyrights
Copy 2 – Upon filing of document adding copyright(s), mail copy to the Register of Copyrights
Copy 3 – Upon termination of action, mail copy to Register of Copyrights
Copy 4 – In the event of an appeal, forward copy to Appellate Court
Copy 5 – Case File Copy
